Citation Nr: 0803859	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-22 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from July 5, 2004 through January 3, 2006, to an 
initial evaluation in excess of 30 percent from January 4, 
2006 through February 23, 2006, and to an initial evaluation 
in excess of 30 percent from April 1, 2006, for service-
connected osteomyelitis, right foot.

2.  Entitlement to initial evaluations in excess of 40 
percent for peripheral neuropathy, right lower extremity, and  
in excess of 40 percent for peripheral neuropathy, left lower 
extremity.

3.  Entitlement to an increased (compensable) initial 
evaluation for hypertension.  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1965 to July 1968.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A June 2004 rating decision, in pertinent part, 
granted service connection for osteomyelitis, right foot, and 
assigned an initial noncompensable evaluation, and granted 
service connection for peripheral neuropathy and assigned an 
initial 10 percent evaluation.  In August 2004, the RO 
granted service connection for hypertension and assigned an 
initial noncompensable evaluation.  During the course of the 
pendency of the appeal, the initial evaluations assigned for 
peripheral neuropathy of each lower extremity and for 
osteomyelitis of the right foot were increased, but the 
initial evaluations of those disabilities remain on appeal.  
Total temporary evaluations have been assigned for 
osteomyelitis during portions of the pendency of this appeal, 
and the periods for which an increased initial evaluation 
remains on appeal are as stated on the title page of this 
decision.  

In January 2008, the Board received additional evidence from 
the veteran.  This evidence has not been reviewed by the 
agency of original jurisdiction, but the veteran included a 
written waiver of this procedural right with the additional 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2007).  Appellate 
review may proceed.  

Although the veteran has not raised a formal claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU), the veteran has indicated, 
in a May 2006 VA examination, that he is no longer able to 
work because of the service-connected diabetes, foot ulcers, 
peripheral neuropathy, and osteomyelitis.  In light of the 
fact that the veteran has no representative, this statement 
is REFERRED to the RO for action as necessary.




FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's 
osteomyelitis of the right foot results in frequent episodes 
of active disease requiring systemic treatment, but does not 
involve the pelvis, vertebrae, major joints, or long bones, 
affects no locations other than the forefoot of the right 
foot, and does not result in anemia or continuous 
constitutional symptoms, although there are intermittent 
constitutional symptoms; no diagnosis of osteomyelitis has 
been assigned for the veteran's left foot, even though he has 
incurred blisters and ulcerations on that foot.

2.  There is no evidence of moderate or severe incomplete 
paralysis such as partial foot drop or complete loss of 
eversion or other motion of the ankle, or loss of gross motor 
function in the lower extremities, but the deep tendon reflex 
at the ankle is absent bilaterally, the veteran has 
diminished sense for vibration, touch, and position, and 
there is clinical evidence of neuropathic pain.  

3.  The veteran's hypertension is characterized by diastolic 
blood pressure predominantly below 100 and by systolic blood 
pressure predominantly below 160, and requires use of 
medications for control. 


CONCLUSIONS OF LAW

1.  The veteran is entitled to an increased initial 
evaluation to 60 percent from July 5, 2004 through February 
23, 2006, for osteomyelitis, right foot.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5000, 4.119, 
Diagnostic Code 7913 (2007).

2.  Criteria for an evaluation in excess of 30 percent for 
osteomyelitis, right foot, are not met from April 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5000, 4.119, 
Diagnostic Code 7913 (2007).

3.  Criteria for an initial evaluation in excess of 40 
percent for peripheral neuropathy, right lower extremity, or 
in excess of 40 percent for peripheral neuropathy, left lower 
extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.119, Diagnostic 
Code 7913, 4.124a, Diagnostic Code 8520 (2007).

4.  Resolving doubt in the veteran's favor, the criteria for 
an initial, compensable, 10 percent evaluation for 
hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected right and left lower 
extremity neuropathy, osteomyelitis of the right foot, and 
hypertension.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 489 (2006).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following three grants of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Moreover, after the veteran's claims for service connection 
were granted, in August 2004, the RO advised the veteran of 
the general criteria for assigning increased disability 
evaluations, as to the claim for a higher initial rating for 
osteomyelitis.  The RO issued a letter regarding an increased 
initial evaluation for peripheral neuropathy in January 2005, 
and provided notice of criteria governing the effective date 
of an award.  Notice of the criteria governing the effective 
date of an award was again provided, as to each of the three 
claims, in April 2006.  The claims for increased initial 
evaluations were thereafter readjudicated in March 2007.  
Thus, not only were the veteran's initial claims 
substantiated, but also the veteran had actual knowledge of 
what was necessary to substantiate his downstream claims 
prior to the  final RO consideration and before the Board's 
consideration of these matters.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); see also Velez v. West, 11 Vet. 
App. 148, 157 (1998).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Service medical 
records, post-service private clinical records, VA outpatient 
treatment records, and reports of VA examinations have been 
obtained.  The veteran has submitted a lay statement from a 
family member in his behalf.  The veteran provided his 
personal testimony and that of family members to the Board in 
August 2007.  The veteran has not identified any additional 
evidence that might be relevant to his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to assist and 
notify the veteran have been met, and appellate review may 
proceed.  

Claims for increased initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. 

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

1.  Claim for higher initial evaluations for osteomyelitis

In March 2004, the veteran sought service connection for 
osteomyelitis, including as secondary to diabetes mellitus.  
Service connection for osteomyelitis was granted, in a June 
2004 rating decision.  The veteran's service-connected 
osteomyelitis is initially evaluated under Diagnostic Codes 
7913 and 5000.  Diagnostic Code (DC) 7913, which provides the 
criteria for evaluating diabetes mellitus, provides that 
compensable complications of diabetes should be separately 
evaluated unless those complications are part of the criteria 
used to support a 100 percent evaluation for diabetes, or 
unless the complication is otherwise noncompensable.  In this 
case, a 100 percent (total) evaluation is not in effect for 
diabetes, and osteomyelitis is compensable when separately 
evaluated.  Therefore, the veteran's osteomyelitis is 
evaluated under DC 5000.  

Under DC 5000, a 30 percent evaluation is warranted for 
definite involucrum or sequestrum, with or without 
discharging sinus; a 60 percent evaluation contemplates 
frequent episodes, with constitutional symptoms.  A 100 
percent evaluation contemplates osteomyelitis of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  DC 5000.  

A.  Evaluation in excess of 20 percent from July 5, 2004 
through January 3, 2006, and in excess of 30 percent from 
January 4, 2006 to February 23, 2006

In June 2003, the veteran had an open, draining area under 
the side of the right foot.  Despite use of antibiotics, 
radiologic examination in September 2003 disclosed 
dissolution of the third metatarsal head and degeneration of 
the second and fourth metatarsal heads.  Radiologic 
examination was interpreted as confirming acute 
osteomyelitis.  The veteran continued to take antibiotics for 
several months.  For the period of this claim prior to July 
5, 2004, a temporary total evaluation was granted. 

The report of July 2004 VA examination discloses that the 
veteran continued to require systemic antibiotic therapy for 
osteomyelitis, as well as daily dressing changes, and topical 
medications for his right foot ulcer.  In July 2004, the 
veteran provided photographs showing the remaining ulcer and 
the continued shrinking and deformity of the right third toe 
due to osteomyelitis.  

VA outpatient treatment notes dated July 6, 2005 reflect that 
a total contact cast (TCC) was placed on the right foot.  
However, this treatment increased the severity of the right 
foot ulcer, and was removed after a few weeks.   

On VA examination conducted in August 2005, the veteran 
reported night sweats, among other symptoms.  At this 
examination, a clinical diagnosis of osteomyelitis of the 
right 4th metatarsal head was assigned.  September 2005 
radiologic examination confirmed osteomyelitis of the right 
4th metatarsal head with dislocation of the 
metatarsophalangeal joint.  Oral antibiotics were again 
prescribed.

In November 2005, a new, additional ulcer was noted between 
the right second and third metatarsal heads.  In January 
2006, that ulcer was draining.  An increase in the veteran's 
erythrocyte sedimentation rate (ESR) and C-reactive protein 
(CRP) beginning in September 2005 was noted.  For purposes of 
information only, the Board notes that the ESR and CRP are 
measures of infection, inflammation, or the body's ability to 
fight infection.  In early January 2006, Augmentin was 
discontinued after 22 weeks of use.  In February 2006, 
radiologic examination disclosed fragmentation of the 2nd 
metatarsal, and the veteran was hospitalized.  Evaluation of 
tissue obtained during surgery disclosed several 
microorganisms in the veteran's tissues.  

In early January 2006, the veteran had a brief period of 
apparent improvement, and systemic antibiotics were 
discontinued.  However, as early as January 18, 2006, a new 
ulcer due to osteomyelitis was noted in outpatient treatment 
records.  The veteran's osteomyelitis underwent a rapid 
increase in severity, requiring surgical intervention in late 
February 2006.  

The VA examiner who conducted May 2006 VA examination 
concluded that the veteran had systemic manifestations of 
osteomyelitis, including intermittent fever and night sweats.  

The Board finds that the evidence and medical opinion warrant 
assignment of a 60 percent evaluation July 5, 2004 through 
February 23, 2006.  

Since a 60 percent evaluation has been assigned, the Board 
must consider whether the next higher evaluation, a 100 
percent evaluation, may be assigned.  By regulation, the 
interphalangeal, metacarpal, and carpal joints are considered 
groups of minor joints.  38 C.F.R. § 4.45(f).  The veteran's 
osteomyelitis affects only the forefoot of the right foot, 
and thus does not involve any major joint.  The medical 
evidence establishes that the veteran's osteomyelitis does 
not involve the pelvis, vertebrae, or any long bone.  
Laboratory results during this time period do not disclose 
anemia.  Although the veteran had constitutional symptoms 
during this period, those symptoms were not continuous.  

The only criterion for a 100 percent evaluation that the 
veteran arguably meets is evaluation based on a long history 
of intractability and debility.  However, the evidence does 
shows that, during a portion of this period, the veteran's 
osteomyelitis was thought to have resolved, so that the 
disability was manifested by frequent episodes, but it was 
not continuous.  During a portion of the pendency of this 
appeal, the veteran continued to work, at lest part-time, 
from home.  See August 2005 VA examination report.  

This evidence is unfavorable to a finding that there was a 
long history of intractability and debility, and does not met 
criteria for a total evaluation for osteomyelitis.  The 
evidence is at least in equipoise to warrant an increased 
evaluation to 60 percent, but no higher evaluation, from July 
5, 2004 through February 23, 2006.  

B.  Evaluation in excess of 30 percent from April 1, 2006 

In February 2006, the veteran was admitted for VA inpatient 
hospitalization for intensive intravenous antibiotic therapy.  
Intravenous antibiotic therapy was continued at home after 
the veteran's hospital discharge.  Intravenous antibiotic 
therapy was discontinued on April 7, 2006.  Later in the 
month, oral antibiotics were discontinued.  

On VA examination conducted in May 2006, a previous ulcer 
site had reopened on the right foot, and there was a blister 
on the left first metatarsal head.  The examiner stated that 
these were currently symptomatic.  There was heat, swelling, 
redness, drainage, and tenderness at the fourth metatarsal 
head, right foot.  The veteran was wearing an orthopedic shoe 
on his right foot and a shoe with a wide toebox on the left.  
Motion at the right ankle and at the left ankle was painful 
throughout the range of retained motion.  The radiologic 
examination was interpreted as showing acute osteomyelitis, 
without progression.  The diagnosis of acute osteomyelitis 
warrants a 30 percent evaluation.  To determine whether a 60 
percent evaluation is warranted, review of additional records 
which might show the frequency of episodes of acute 
osteomyelitis and whether the localized symptoms of 
osteomyelitis noted in May 2006 become systemic 
(constitutional) is required.  

Treatment notes dated in June 2006 and in July 2006 reflect 
continued improvement in the ulcers on each foot.  Calluses 
on each foot were debrided twice each month.  In late July 
2006, the veteran was referred for Darco shoes (a type of 
shoe sold as safe for individuals with diabetes).  Treatment 
notes from August 2006 through February 2007 disclose that 
the veteran's feet were treated at least twice monthly.  
Those frequent treatment records disclose continued 
improvement, without evidence of fever or report of night 
sweats, through Doubter 2006.  

In November 2006, the veteran's treating provider opined that 
the veteran's "[n]ormal ESR and clinical course suggests 
osteo controlled" and stated that the veteran was "[u]rged 
to improve[] diet and activity."  These findings contrast 
with the period for which the Board has assigned a 60 percent 
evaluation, when the veteran reported that he was off his 
feet almost all the time.  The clinical notes from April 2006 
reflect that the veteran was ambulatory and self-care.  A 
November 2006 notes specifically states that the veteran was 
unable to have his right foot placed in a total-contact cast 
(TCC) because he had driven himself to the appointment.  

The evidence establishes that constitutional symptoms did not 
recur during the period following April 1, 2006.  The Board 
notes that, although the examiner who conducted VA 
examination in May 2006 stated that the veteran had 
constructional symptoms, based on such symptoms as the 
veteran' report of night sweats and intermittent findings of 
elevated temperature, the veteran reported these symptoms 
prior to and during his February 2006 surgical treatment.  

There is no evidence of any temperature in excess of 98.6 
degrees on objective examinations conducted after April 1, 
2006.  The evidence establishes that the veteran did not 
require oral or intravenous systemic antibiotics after April 
27, 2006, through February 2007, when the detailed VA 
treatment records end.  The November 2006 evaluation and 
opinion reflects that the veteran's ESR returned to normal 
during this period.  Radiologic examination conducted in 
November 2006 disclosed no erosion or periosteal reaction, 
possible rarefaction, and no definite osteomyelitis.  
February 2007 notes reflect that an ulcer which had formed on 
the left foot had healed, and there was only scanty drainage, 
and no warmth or other sign of localized infection, at the 
open ulcer on the right foot.

The veteran has submitted a July 2007 summary of discharge 
instructions.  This summary discloses that the veteran was 
hospitalized from July 20, 2007, through July 22, 2007, for 
treatment of a pressure ulcer.  At discharge, the veteran was 
advised to limit himself to light activity and the same 
dietary restrictions as prior to the hospitalization.  Oral 
antibiotics ending in 10 days were prescribed at the time of 
discharge, as shown by the instruction for medications, 
disclosing that the veteran was to take Amoxicilin 875/Clav K 
125 mg, every 12 hours, for 10 days for infection.  The brief 
period of hospitalization, together with the instructions to 
resume pre-hospitalization diet and light activity, are 
unfavorable to an evaluation in excess of 30 percent, since 
there is no evidence of more than a mild exacerbation of 
osteomyelitis, and establish that frequent episodes of 
exacerbation were not shown prior to July 2007.

The Board finds that the evidence of steady, sustained 
improvement, with control of the veteran's osteomyelitis and 
findings that the disease was not active for many months, and 
the lack of objective evidence of systemic manifestations, is 
unfavorable to an evaluation in excess of 30 percent from 
April 1, 2006.  In particular, radiologic examination 
conducted in November 2006 disclosed no areas of sequestrum 
or involucrum.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent from April 1, 2006, although the 
evidence does support the 30 percent evaluation, with 
resolution of reasonable doubt in the veteran's favor.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal for an evaluation in excess of 30 percent from 
April 1, 2006, is denied.  

2.  Evaluation in excess of 40 percent for peripheral 
neuropathy, lower extremities

Currently, an initial 40 percent evaluation has been assigned 
for peripheral neuropathy of the right lower extremity, under 
DCs 7913 and 8520, and a 40 percent initial evaluation has 
also been assigned for the left lower extremity under those 
diagnostic codes.  The next higher evaluation, a 60 percent 
evaluation, requires evidence of severe incomplete paralysis 
with marked muscular atrophy.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  DC 8520.

During 2003, the clinical evidence discloses no symptoms of 
greater severity than decreased sensation bilaterally in both 
lower extremities to the mid-shin and subjective complaints 
of numbness of both feet if he walked long.  

VA examination conducted in July 2004 reflects that the lower 
extremities were numb bilaterally to the sock line.  At that 
examination, and in a July 2004 notice of disagreement, and 
the veteran described chronic and continuous sharp pain, 
which the veteran described as having a severity of 10 on a 
scale of one to 10, in the right foot.  Although there was 
numbness in the lower extremities bilaterally, the examiner 
stated that there was no weakness and that strength was 5/5 
in the bilateral lower extremities.  

Clinical records dated in April 2004, prior to surgical 
treatment of osteomyelitis of the right foot, again disclose 
that the veteran's muscle strength was evaluated as 5 on a 
scale of 1 to 5, and that his gait was normal.  In November 
2004, the veteran stated, in a letter to the RO, that it was 
getting harder to walker any distance or stand on his feet.  
The veteran's statement demonstrates that he retained active 
use of the muscles of the lower extremities.  

In May 2005, the veteran reported gradual worsening of 
neuropathic pain in the lower extremities, especially in the 
past month.  He reported that he required increased use of 
Elavil to help him sleep at night and dull the nerve pain.  
He requested better nerve pain control for his feet during 
the daytime.  Gabapentin (neurontin) was added to the 
medication regimen.  The veteran reported that he was "off 
his feet" most of the time.  

In August 2005, the veteran had numbness about halfway down 
each tibia bilaterally in a stocking-glove distribution.  His 
main complaints were pain and paraesthesias.  Although 
Neurontin decreased the pain, it made him drowsy.  He 
reported that walking made his pain worse.  He reported that 
he was unable to walk more than one block before having to 
stop as a result of pain.  He reported that there were flare-
ups becomes the pain was constant.  There were no motor 
deficits of the lower extremities, no muscle wasting, and no 
atrophy.  Fine motor control was good.  There was no pain 
with motion of the ankles.  He had a total contact cast on 
the right foot and walked with a cast shoe on that side.  He 
continued to work.  

The examiner stated that the veteran's peripheral neuropathy 
affected all the nerves in the lower extremities, but that 
there was no functional loss.  Rather, the veteran's 
peripheral neuropathy was manifested primarily by pain.  The 
veteran walked with a normal, although slowed, gait.  The 
evidence is unfavorable to an evaluation in excess of 40 
percent for peripheral neuropathy of a lower extremity, since 
this evidence demonstrates that the veteran retained active 
use of the muscles and joints of the lower extremities.  

In January 2006, the veteran reported decreased sensation in 
both lower extremities.  He also reported a loss of muscle 
tone.  The veteran was hospitalized in February 2006, but 
returned to an ambulatory status, with a specially-ordered 
shoe on the right foot and a special shoe on the left foot, 
with inserts.  Treatment records from April 2006 through 
February 2007 do not establish any increased severity in 
peripheral neuropathy symptoms.  The veteran remained on 
Gabapentin, but did not request re-evaluation of pain in the 
lower extremities.

January 2007 and February 2007 outpatient treatment notes 
reflect that the veteran remained ambulatory in specially-
ordered shoes or boots.  No sensation was present in either 
foot on evaluation in January 2007.  

This evidence is unfavorable to an evaluation in excess of 40 
percent, as there is no indication of weakness, atrophy, or 
other manifestation of incomplete paralysis.  The veteran's 
complaints of numbness, pain, and parasthesia are encompassed 
in the criteria for a 40 percent evaluation.  While the 
veteran is unable to engage in more than light activity, he 
remains able to engage in ambulation and the records reflect 
that he continued to drive at least through 2006.  The 
discussions of fitting the veteran for shoes which will 
unload the forefoot on the right establish that he has not 
foot drop in that extremity.  Each of these items of evidence 
is unfavorable to a finding that the veteran has severe 
incomplete paralysis in either lower extremity, so as to 
warrant a 60 percent evaluation in that extremity.

The only evidence which favors an increased evaluation is the 
veteran's complaints of pain.  While the veteran has 
diminished muscle tone, the veteran has demonstrated that he 
remains able to walk.  He has loss of sensation in both feet.  
Even with consideration of diminished muscle tone and loss of 
sensation, the Board finds that the veteran's complaints of 
pain are not of such severity as to warrant an increased 
evaluation to 60 percent in either lower extremity.  The 
veteran's complaints of exacerbations of pain are credible.  
However, a 60 percent evaluation requires findings comparable 
to severely weakened movement below the knee with marked 
muscle atrophy.  The Board finds that the total picture of 
disability due to peripheral neuropathy in either lower 
extremity is not equivalent to such severity, so as to 
warrant a 60 percent evaluation, in either lower extremity.  
In particular, no symptoms of peripheral neuropathy have been 
described as more severe in one lower extremity than the 
other.  

The preponderance of the evidence is against an evaluation in 
excess of 40 percent for peripheral neuropathy of either 
lower extremity.  As the evidence supporting the 60 percent 
evaluation is not in equipoise with the evidence unfavorable 
to a 60 percent evaluation in either extremity, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim for an initial evaluation in excess of 
40 percent for peripheral neuropathy of each lower extremity 
is denied.  

3.  Entitlement to an increased (compensable) initial 
evaluation for hypertension

Under 38 C.F.R. § 4.104, DC 7101, hypertension and isolated 
systolic hypertension may be assigned a 10 percent evaluation 
where the diastolic pressure is predominantly 100 or more, 
or; systolic pressure is predominantly 160 or more, or; a 
minimum 10 percent rating may be assigned for an individual 
with a history of diastolic blood pressure of predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.  A 40 percent evaluation requires diastolic 
blood pressure of predominantly 120 or more.  

The clinical records during the pendency of this appeal 
reflect that medications were used to control the veteran's 
hypertension during most, but not all, of the relevant 
period.  The veteran's blood pressures from March 2003 to 
July 2004 included a reading of 154/101 in August 2003, the 
highest measured blood pressure during this period.  On VA 
examination in July 2004, the recorded blood pressure was 
135/89.  The examiner concluded that control of hypertension, 
even with multiple medications, was poor.  

July 2004 VA examination discloses that the veteran's blood 
pressure was 140/88.  From June 2005 through November 2006, 
the veteran's highest diastolic pressure was under 100, and 
his highest systolic pressure did not exceed 160.  

The medical evidence establishes that the veteran's blood 
pressure requires continuous use of medications, so as to 
warrant a 10 percent initial evaluation.  However, only one 
systolic reading above 100 was noted in the records 
associated with the claims file.  No diastolic blood pressure 
above 200 was recorded.  The evidence is unfavorable to a 
finding that the veteran manifested a diastolic pressure 
predominantly 110 or more or a systolic pressure of 
predominantly 200 or more after he began controlling the 
hypertension with medications.  However, in this case, there 
is little evidence as to the level of hypertension the 
veteran has prior to being placed on medications.  Given the 
severity of his diabetes and other disorders, it would be 
less than ethical for any physician to allow the veteran to 
reach a blood pressure which meets the criteria for a 10 
percent evaluation before prescribing medication.  Under the 
circumstances, the Board finds that there is reasonable doubt 
which should be resolved in the veteran's favor.  

Since the Board is granting an initial compensable, 10 
percent evaluation, the veteran's entitlement to an 
evaluation in excess of 10 percent has been considered.  The 
preponderance of the evidence however, is against an initial 
evaluation in excess of 20 percent, because no criterion for 
that level of disability is met.  As the evidence is not in 
equipoise to warrant the next higher evaluation, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  An increased initial evaluation to 10 
percent, but no higher, is warranted.  
 
Extra-Schedular Evaluations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board has considered the RO's determinations that an 
extraschedular evaluation is not warranted.  The Board 
agrees.  The veteran has been hospitalized to treat his 
osteomyelitis, but has not required hospitalization more than 
yearly.  The most recent hospitalization, in July 2007, 
lasted less than 3 days.  The veteran has several service-
connected medical disabilities, and symptoms such as the 
requirement for frequent care for ulcers due to diabetes are 
separately evaluated under the veteran's award of service 
connection for diabetes (evaluated as 20 percent disabling) 
and diabetes ulcers (evaluated as 20 percent disabling).  The 
Board finds that the symptoms attributable to osteomyelitis 
are encompassed within the 60 percent evaluation assigned 
prior to February 24, 2006 and the 30 percent evaluation 
assigned from April 1, 2006, with an intervening period of a 
temporary total rating.  

The Board does not doubt that limitation caused by the 
veteran's various disabilities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.  There is 
no evidence which requires Remand of the claim for referral 
for an extrascheudlar evaluation.  The Board agrees with the 
RO's determinations that review of the claims for higher 
ratings on an extra-schedular basis is not warranted.  The 
Board notes that a claim for TDIU, a type of extraschedular 
rating, is REERRED to the RO in the Introduction to this 
decision.  









        (TO BE CONTINUED)
ORDER

An increased initial evaluation to 60 percent for 
osteomyelitis, right foot, for the periods from July 5, 2005 
through January 3, 2006, and from January 4, 2006 through 
February 23, 2006, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for an initial evaluation in excess of 30 percent 
from April 1, 2006 to the present, for osteomyelitis, right 
foot, is denied.  

The appeal for an initial evaluation in excess of 40 percent 
for peripheral neuropathy, right lower extremity, and in 
excess of 40 percent for peripheral neuropathy, left lower 
extremity, is denied.

An increased, compensable, 10 percent initial evaluation for 
hypertension is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.
.  


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


